Exhibit 10.1
Summary of Non-Employee Director Compensation


 
Summary of Board of Directors Compensation
 


Compensation Element
Current Program
Proposed Program
Cash Compensation
   
Annual Board Member Retainer
$20,000
$30,000
Board Meeting Fees
$1,000 meeting
-
 
$500 phone
-
Board Chair Retainer (Additional)
$10,000
$15,000
Committee Chair Retainers
   
   Audit
$12,500
$12,500
   Compensation
-
$8,000
   Corporate Governance and Nominating Committee (unless also
     Chairman of the Board)
-
$4,000
Committee Member Retainers
   
   Audit
-
$6,000
   Compensation
-
$4,000
   Corporate Governance and Nominating Committee
-
$2,000
Equity Compensation
   
Initial Equity Grant
10,000 options (1)
10,000 options (3)
Annual Equity Grant
  3,000 options (2)
   6,000 options (4)

 
(1)  Vests over 48 months with 1 year cliff
(2)  Vests monthly over 48 months
(3)  50% vests at first annual meeting of stockholders following
  appointment and 50%vests at second annual meeting of stockholders
  following appointment
(4)  100% vests at next annual meeting of stockholders


Three Year View of Adjustment
 

   
FY2009
   
FY2010
   
FY2011
     
Cash
   
Options #
   
Cash
   
Options #
   
Options #
   
Cash
   
Options #
           
Nov-09
         
Nov-10
   
Mar-10
         
Nov-11
 
Juelis - Audit Chair
  $ 39,500       3,000     $ 38,500       3,000       3,000     $ 44,500      
6,000  
Kelly – BOD & Nom Chair
  $ 37,000       3,000     $ 39,250       3,000       3,000     $ 57,000      
6,000  
Majteles
  $ 23,500       3,000     $ 26,000       3,000       3,000     $ 34,000      
6,000  
Martin – Comp Chair
  $ 27,000       3,000     $ 29,500       3,000       3,000     $ 46,000      
6,000                                                            
Total BOD Comp
  $ 127,000       12,000     $ 133,250       12,000       12,000     $ 181,500  
    24,000                                                            
Quarterly Expense
Increase (option
expense excluded)
                                          $ 13,625          